DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,202,579. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-21 of the pending application are encompassed by claims 2-21 of the Patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 6-14 are rejected under 35 U.S.C. 103 as obvious over US Publication No. 2015/0087919 A1 to Johnson et al. (hereinafter “Johnson”) in view of US Publication No. 2014/0085082 to Lyon et al. (hereinafter “Lyon”).

Concerning claim 2, Johnson discloses a system for guiding acute care providers in providing treatment to a patient at a rescue scene (paragraph [0053] – wrist worn device provides information about the quality of the CPR being performed by the rescuer), the system comprising: 
at least one chest compression sensor configured to be positioned on a sternum of the patient that moves as chest compressions are provided to the patient (paragraph [0059] – chest compressions are measured); 
a plurality of wrist-worn feedback devices comprising at least one movement sensor configured to detect movement of hands and/or wrists of a wearer, each of the feedback devices being configured to be worn by one of the acute care providers at the rescue scene (paragraphs [0053], [0056], [0057] – vibrations may be periodic felt by the user to synchronize the chest compression activities with the output, and other haptic feedback may be provided to indicate the user view information on the display); and 
at least one controller in communication with the at least one chest compression sensor and with the plurality of wrist-worn feedback devices, the at least one controller configured to: receive and process signals from the at least one chest compression sensor representative of movement of the patient's sternum during the chest compressions (paragraphs [0056]-[0060] – performance of the resuscitation activity is measured); 
determine at least one compression parameter value for the chest compressions based on the received and processed signals from the at least one chest compression sensor (paragraphs [0053]-[0060] – values are measured from analyzing the readings to determine a target value within a preferred range); 
receive and process signals from the at least one movement sensor of one or more of the plurality of wrist-worn feedback devices (paragraphs [0053]-[0060] – performance of the resuscitation activity compared to a target performance, periodic vibrations indicate measured values within a range and other vibrations may be provided to alert the user to view information on the display which may include the values are not within the target range); 
identify, based at least in part on the received and processed signals from the at least one movement sensor, a particular wrist-worn feedback device of the plurality of feedback devices worn by the acute care provider that provides the chest compressions to the patient (paragraphs [0056]-[0060] – vibrations (i.e., haptic output) is provided to the rescuer so that their performance may match a target performance).
Johnson lacks specifically disclosing, however, Lyon discloses cause the particular wrist-worn feedback device worn by the acute care provider that provides the chest compressions to the patient to provide feedback based, at least in part, on the determined at least one compression parameter value, to the acute care provider for performance of the chest compressions (paragraphs [0026], [0027], [0037]-[0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.

Concerning claim 3, Johnson discloses further comprising a housing configured to be positioned on the patient's sternum between hands of the acute care provider and a chest of the patient during chest compressions, wherein the at least one chest compression sensor is positioned in the housing (paragraph [0059] – chest compressions are measured).  

Concerning claim 4, Johnson discloses wherein the at least one chest compression sensor comprises a single axis or a multi-axis accelerometer (paragraph [0059] – chest compressions are measured using accelerometer).  

Concerning claim 6, Johnson lacks disclosing, however, Lyon discloses wherein identification of the particular wrist- worn feedback device worn by the acute care provider that provides the chest compressions to the patient is based on at least one of (i) an identification of upward and downward movement representative of chest compressions by the at least one movement sensor of the particular wrist- worn feedback device; (ii) an identification of a predetermined gesture performed by the acute care provider that provides the chest compressions, (iii) a correspondence of movement detected by the at least one chest compression sensor and the at least one movement sensor of the particular wrist- worn feedback device, or (iv) a determination that the particular at least one wrist-worn feedback device is closer to the at least one chest compression sensor than others of the plurality of wrist- worn feedback devices trapezoid (paragraphs [0026], [0027], [0037]-[0042] – different patterns of vibrations are provided based on the performance of the resuscitation activity within and outside the range of target values to help train the acute care provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.
  
Concerning claim 7, Johnson lacks specifically disclosing, and Lyon discloses wherein the at least one controller is configured to cause the particular wrist-worn feedback device worn by the acute care provider to provide feedback for performance of the chest compressions by:  comparing the determined at least one compression parameter value to a range of target compression parameter values for the chest compressions; and causing an indicator of the particular wrist-worn feedback device to emit visual, audio, and/or haptic indications at intervals and/or intensities determined based, at least in part, on the comparison (paragraphs [0026], [0027], [0037]-[0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.

Concerning claim 8, Johnson discloses wherein the at least one compression parameter value comprises a depth of the chest compressions and the range of target parameter values for the chest compressions is a depth of between about 2.0 inches and about 2.4 inches, and/or wherein the at least one compression parameter value comprises a rate of the chest compressions and the range of target parameter values for the chest compressions comprises a rate of between about 100 and about 120 compressions per minute (paragraph [0057] – preferred chest compression rate is approx. 100 times per minute).-83 -Attorney Docket No. 7460-155507 
  
Concerning claim 9, Johnson lacks disclosing, however, Lyon discloses wherein the indicator comprises a vibrator for providing vibration pulses to the acute care provider wearing the particular wrist-worn feedback device (paragraphs [0026], [0027], [0037]-[0042]  – different patterns of vibrations are provided based on the performance of the resuscitation activity within and outside the range of target values to help train the acute care provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.
 
Concerning claim 10, Johnson lacks disclosing, however, Lyon discloses wherein the controller is configured to cause the vibrator of the particular wrist-worn feedback device to provide vibration pulses of a first frequency or shape during a chest compression downstroke until a target chest compression depth is reached and provide vibration pulses of a second frequency or shape to encourage the acute care provider to release the chest compression (paragraphs [0026], [0027], [0037]-[0042]  – different patterns of vibrations are provided based on the performance of the resuscitation activity within and outside the range of target values to help train the acute care provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.
  
Concerning claim 11, Johnson lacks disclosing, however, Lyon discloses wherein the at least one controller is configured to cause the indicator of the particular wrist-worn feedback device to provide the indications for the acute care provider by: causing the vibrator to provide a pattern of vibration pulses to guide the acute care provider to perform chest compressions that are within the range of target compression parameter values: adjusting an intensity of the vibration pulses based, at least in part, on the comparison between the determined at least one compression parameter value and the range of target compression parameter values; and causing the vibrator to provide vibration pulses at the adjusted intensity while the at least one compression parameter value is not within the range of target compression values (paragraphs [0026], [0027], [0037]-[0042]  – different patterns of vibrations are provided based on the performance of the resuscitation activity within and outside the range of target values to help train the acute care provider). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.

Concerning claim 12, Johnson lacks specifically disclosing, and Lyon discloses wherein the particular wrist-worn feedback device further comprises at least one visual display, and wherein the indications provided to the acute care provider comprise visual indications that appear on the at least one visual display providing feedback to the acute care provider for performing the chest compressions (paragraphs [0026], [0027], [0037]-[0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the vibration pattern disclosed by Lyon in the system of Johnson in order to guide an acute care provider in performing a resuscitation activity, thereby increasing accuracy of care provided.  

Concerning claim 13, Johnson discloses wherein the at least one controller comprises at least one of a defibrillator, patient monitor, computer tablet, laptop computer, or smartphone (paragraph [0059]).  

Concerning claim 14, Johnson discloses wherein the at least one controller comprises a computer tablet, and wherein the system further comprises a defibrillator in communication with the computer tablet configured to provide physiological information for the patient to the computer tablet (paragraph [0059]).    

Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Lyon, further in view of in view of US Publication No. 2008/0171311 A1 to Centen et al. (hereinafter “Centen”).

Concerning claim 5, Johnson/Lyon lacks disclosing, however, Centen discloses discloses wherein the at least one movement sensor of the plurality of feedback devices comprises at least one of a single-axis accelerometer, a multi-axis accelerometer, or a gyroscope (paragraph [0070] – measurements may be made by a multi-axis accelerometer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the accelerometer as disclosed by Centen in the system of Johnson/Lyon in order to provide a system which can acquire more data thus improving efficiency of the system.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Lyon and further in view of in view of US Publication No. 2012/0123224 to Packer et al. (hereinafter “Packer”).
Concerning claim 15, Johnson/Lyon lacks disclosing, however, Packer discloses wherein the at least one controller is configured to, based at least in part of the received and processed signals from the at least one movement sensor of the plurality of wrist-worn feedback devices, identify a particular wrist-worn feedback device of the plurality of feedback devices worn by the acute care provider that provides manual ventilations to the patient (paragraphs [0032]-[0035], [0104]- feedback may be provided to the rescuer relating to compression of the ventilation bag and different feedback may be provided, including the form of haptic feedback, relating to target ventilation volume and release of the bag). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.

Concerning claim 16, Johnson/Lyon lacks disclosing, however, Packer discloses further comprising a manual ventilation unit comprising (i) a manual ventilation bag coupled to an airway of the patient for providing the manual ventilations to the patient, and (ii) at least one airflow sensor coupled between the manual ventilation bag and the patient's airway for detecting the manual ventilations provided to the patient (paragraphs [0012], [0014], [0015], [0027]-[0035], [0104]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.

Concerning claim 17, Johnson/Lyon lacks disclosing, however, Packer discloses wherein the at least one controller is further configured to: receive and process signals from the at least one airflow sensor representative of the manual ventilations provided to the patient; determine at least one ventilation parameter value for the manual ventilations based on the received and processed signals from the at least one airflow sensor; compare the determined at least one ventilation parameter value to a range of target ventilation parameter values for the manual ventilations; and cause the particular wrist-worn feedback device worn by the acute care provider that provides the manual ventilations to the patient to provide feedback to the acute care provider for performance of the manual ventilations based, at least in part, on the comparison (paragraphs [0012], [0014], [0015], [0027]-[0035], [0104]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.
  
Concerning claim 18, Johnson/Lyon lacks disclosing, however, Packer discloses wherein the at least one ventilation parameter value for the manual ventilations comprises at least one of a rate of compression of the ventilation bag or a flow rate of air expelled from the ventilation bag (paragraphs [0012], [0014], [0015], [0027]-[0035], [0104]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system. 

Concerning claim 19, Johnson/Lyon lacks disclosing, however, Packer discloses wherein the particular wrist-worn feedback device worn by the acute care provider that provides the manual ventilations to the patient comprises a vibrator for providing vibration pulses to the acute care provider wearing the device, and wherein the at least one controller is configured to provide vibration pulses of a first frequency or shape during compression of the manual ventilation bag until a target ventilation volume is reached, and provide a different second frequency or shape of vibration pulses to encourage the acute care provider to release the manual ventilation bag (paragraphs [0012], [0014], [0015], [0027]-[0035], [0104]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.

Concerning claim 20, Johnson/Lyon lacks disclosing, however, Packer discloses wherein the particular wrist-worn feedback device worn by the acute care provider that provides the manual ventilations to the patient comprises a vibrator for providing vibration pulses to the acute care provider wearing the device, and wherein the at least one controller causes the particular wrist-worn feedback device worn by the acute care provider that provides the manual ventilations to provide the feedback by: causing the vibrator to provide vibration pulses to guide the acute care provider to compress the manual ventilation bag to provide ventilations that are within the range of target ventilation parameter values; adjusting an intensity of the vibration pulses based, at least in part, on the comparison between the determined at least one ventilation parameter value and the range of target ventilation parameter values; and causing the vibrator to provide vibration pulses at the adjusted intensity when the determined at least one ventilation parameter value is not within the range of target ventilation parameter values (paragraphs [0012], [0014], [0015], [0027]-[0035], [0104]).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide feedback as disclosed by Packer in the system of Johnson/Lyon in order to provide a system which can provide more data to a user regarding different devices and providing different feedback thus improving efficiency of the system.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Lyon, Parker and further in view of in view of US Publication No. 2006/0173501 A1 to Stickney et al. (hereinafter “Stickney”).

Concerning claim 21, Johnson/Lyon lacks specifically disclosing, and Stickney discloses wherein the range of target ventilation parameter values comprises a ventilation rate of about 10 ventilations per minute for an adult to about 20 ventilations per minute for an infant (paragraph [0049] – ventilation rates range from 6 to 35 per minute which includes 10 and 20 per minute). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide data as disclosed by Stickney in the system of Johnson/Lyon/Barash in order to provide a more accurate resuscitation system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715